
	

114 HR 2644 IH: National Forest Collaborative Incentive Act of 2015
U.S. House of Representatives
2015-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2644
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2015
			Mr. Zinke introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To expedite certain forest management activities on National Forest System lands derived from the
			 public domain when the activities are developed through a collaborative
			 process of interested parties, to require the posting of a bond in
			 initiating a legal challenge to certain forest management activities, to
			 modify the Secure Rural Schools and Community Self-Determination Act of
			 2000, to authorize additional funding sources for forest management
			 activities, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the National Forest Collaborative Incentive Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Expedited Environmental Analysis of Collaborative Forest Management Activities
					Sec. 101. Definitions.
					Sec. 102. Analysis of only two alternatives (action versus no action) in proposed collaborative
			 forest management activities.
					Title II—Collaborative Project Litigation Requirement
					Sec. 201. Definitions.
					Sec. 202. Bond requirement as part of legal challenge of certain forest management activities.
					Title III—Secure Rural Schools and Community Self-Determination Act Amendments
					Sec. 301. Use of reserved funds for title II projects on Federal land and certain non-Federal land.
					Sec. 302. Resource advisory committees.
					Sec. 303. Program for title II self-sustaining resource advisory committee projects.
					Sec. 304. Additional authorized use of reserved funds for title III county projects.
					Title IV—Additional Funding Sources for Forest Management Activities
					Sec. 401. Definitions.
					Sec. 402. Availability of stewardship project revenues and Collaborative Forest Landscape
			 Restoration Fund to cover forest management activity planning costs.
					Sec. 403. State-supported planning of forest management activities.
				
			IExpedited Environmental Analysis of Collaborative Forest Management Activities
 101.DefinitionsIn this title: (1)Collaborative processThe term collaborative process refers to a process relating to the management of National Forest System lands by which a project or activity is developed and implemented by the Secretary through collaboration with interested persons, as described in section 603(b)(1)(C) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(b)(1)(C)).
 (2)Community wildfire protection planThe term community wildfire protection plan has the meaning given that term in section 101(3) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511(3)).
 (3)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary on National Forest System lands in concert with the forest plan covering the lands.
 (4)Forest planThe term forest plan means a land and resource management plan prepared by the Secretary for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (5)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)), except that the term—
 (A)includes only National Forest System lands derived from the public domain; and (B)does not include the National Grasslands and land utilization projects designated as National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012).
 (6)Resource advisory committeeThe term resource advisory committee has the meaning given that term in section 201(3) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121(3)).
 (7)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 102.Analysis of only two alternatives (action versus no action) in proposed collaborative forest management activities (a)Application to certain Environmental Assessments and Environmental Impact StatementsThis section shall apply whenever the Secretary prepares an environmental assessment or an environmental impact statement pursuant to section 102(2) of the National Environmental Policy Act of 1969 (42 U.S.C. 4332(2)) for a forest management activity that—
 (1)is developed through a collaborative process; (2)is proposed by a resource advisory committee; or
 (3)is covered by a community wildfire protection plan. (b)Consideration of AlternativesIn an environmental assessment or environmental impact statement described in subsection (a), the Secretary shall study, develop, and describe—
 (1)the forest management activity, as proposed pursuant to paragraph (1), (2), or (3) of subsection (a); and
 (2)the alternative of no action. (c)Elements of Non-Action AlternativeIn the case of the alternative of no action, the Secretary shall evaluate—
 (1)the effect of no action on wildfire potential and insect and disease potential; and (2)the implications of a resulting wildfire or insect or disease infestation, given fire and insect and disease historic cycles, on domestic water costs, wildlife habitat loss, and other economic and social factors.
					IICollaborative Project Litigation Requirement
 201.DefinitionsIn this title: (1)Collaborative processThe term collaborative process refers to a process relating to the management of National Forest System lands by which a project or activity is developed and implemented by the Secretary through collaboration with interested persons, as described in section 603(b)(1)(C) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(b)(1)(C)).
 (2)CostsThe term costs refers to the fees and costs described in section 1920 of title 28, United States Code. (3)ExpensesThe term expenses includes the expenditures incurred by the staff of the Secretary in preparing for a legal challenge to a collaborative forest management activity and in participating in litigation that challenges the forest management activity, including such staff time as may be used to prepare the administrative record, exhibits, declarations, and affidavits in connection with the litigation.
 (4)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary on National Forest System lands in concert with the forest plan covering the lands.
 (5)Forest planThe term forest plan means a land and resource management plan prepared by the Secretary for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (6)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)), except that the term—
 (A)includes only National Forest System lands derived from the public domain; and (B)does not include the National Grasslands and land utilization projects designated as National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012).
 (7)Resource advisory committeeThe term resource advisory committee has the meaning given that term in section 201(3) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121(3)).
 (8)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 202.Bond requirement as part of legal challenge of certain forest management activities (a)Bond requiredIn the case of a forest management activity developed through a collaborative process or proposed by a resource advisory committee, any plaintiff or plaintiffs challenging the forest management activity shall be required to post a bond or other security acceptable to the court equal to the anticipated costs, expenses, and attorneys fees of the Secretary as defendant, as reasonably estimated by the Secretary. All proceedings in the action shall be stayed until the required bond or security is provided.
				(b)Recovery of litigation costs, expenses, and attorneys fees
 (1)Motion for paymentIf the Secretary prevails in an action challenging a forest management activity described in subsection (a), the Secretary shall submit to the court a motion for payment, from the bond or other security posted under subsection (a) in such action, of the reasonable costs, expenses, and attorneys fees incurred by the Secretary.
 (2)Maximum amount recoveredThe amount of costs, expenses, and attorneys fees recovered by the Secretary under paragraph (1) as a result of prevailing in an action challenging the forest management activity may not exceed the amount of the bond or other security posted under subsection (a) in such action.
 (3)Return of remainderAny funds remaining from the bond or other security posted under subsection (a) after the payment of costs, expenses, and attorneys fees under paragraph (1) shall be returned to the plaintiff or plaintiffs that posted the bond or security in the action.
					(c)Return of bond to prevailing plaintiff
 (1)In generalIf the plaintiff ultimately prevails on the merits in all actions brought by the plaintiff challenging a forest management activity described in subsection (a), the court shall return to the plaintiff any bond or security provided by the plaintiff under subsection (a), plus interest from the date the bond or security was provided.
 (2)Ultimately prevails on the meritsIn this subsection, the phrase ultimately prevails on the merits means, in a final enforceable judgment on the merits, a court rules in favor of the plaintiff on all causes of action in all actions brought by the plaintiff challenging the forest management activity.
 (d)Effect of settlementIf a challenge to a forest management activity described in subsection (a) for which a bond or other security was provided by the plaintiff under such subsection is resolved by settlement between the Secretary and the plaintiff, the settlement agreement shall provide for sharing the costs, expenses, and attorneys fees incurred by the parties.
 (e)Limitation on certain paymentsNotwithstanding section 1304 of title 31, United States Code, no award may be made under section 2412 of title 28, United States Code, and no amounts may be obligated or expended from the Claims and Judgment Fund of the United States Treasury to pay any fees or other expenses under such sections to any plaintiff related to an action challenging a forest management activity described in subsection (a).
				IIISecure Rural Schools and Community Self-Determination Act Amendments
			301.Use of reserved funds for title II projects on Federal land and certain non-Federal land
 (a)Repeal of Merchantable timber contracting pilot programSection 204(e) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7124(e)) is amended by striking paragraph (3).
 (b)Requirements for project fundsSection 204 of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7124) is amended by striking subsection (f) and inserting the following new subsection:
					
						(f)Requirements for project funds
 (1)In generalSubject to paragraph (2), the Secretary concerned shall ensure that at least 50 percent of the project funds reserved by a participating county under section 102(d) shall be available only for projects that—
 (A)include the sale of timber or other forest products; and (B)implement stewardship objectives that enhance forest ecosystems or restore and improve land health and water quality.
 (2)ApplicabilityThe requirement in paragraph (1) shall apply only to project funds reserved by a participating county whose boundaries include Federal land that the Secretary concerned determines has been subject to a timber or other forest products program within 5 fiscal years before the fiscal year in which the funds are reserved..
				302.Resource advisory committees
 (a)Recognition of resource advisory committeesSection 205(a)(4) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(a)(4)) is amended by striking 2012 each place it appears and inserting 2020.
 (b)Temporary reduction in composition of committeesSection 205(d) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(d)) is amended—
 (1)in paragraph (1), by striking Each and inserting Except during the period specified in paragraph (6), each; and (2)by adding at the end the following new paragraph:
						
							(6)Temporary reduction in minimum number of members
 (A)Temporary 6-member minimumDuring the period beginning on the date of the enactment of this paragraph and ending on September 30, 2020, a resource advisory committee established under this section may be comprised of 6 or more members—
 (i)2 or more of whom shall be representative of interests described in subparagraph (A) of paragraph (2);
 (ii)2 or more of whom shall be representative of interests described in subparagraph (B) of paragraph (2); and
 (iii)2 or more of whom shall be representative of interests described in subparagraph (C) of paragraph (2).
 (B)Additional requirementIn appointing members of a resource advisory committee from the 3 categories described in paragraph (2), as provided in subparagraph (A), the Secretary concerned shall ensure balanced and broad representation in each category.
 (C)CharterA charter for a resource advisory committee with 15 members that was filed on or before the date of the enactment of this paragraph shall be considered to be filed for a resource advisory committee described in this paragraph..
 (c)Conforming change to project approval requirementsSection 205(e)(3) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(e)(3)) is amended by adding at the end the following new sentence: In the case of a resource advisory committee consisting of fewer than 15 members, as authorized by subsection (d)(6), a project may be proposed to the Secretary concerned upon approval by a majority of the members of the committee..
 (d)Expanding local participation on committeesSection 205(d) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7125(d)) is amended—
 (1)in paragraph (3), by inserting before the period at the end the following: , consistent with the requirements of paragraph (4); and (2)by striking paragraph (4) and inserting the following new paragraph:
						
 (4)Geographic distributionThe members of a resource advisory committee shall reside within the county or counties in which the committee has jurisdiction, or an adjacent county..
					303.Program for title II self-sustaining resource advisory committee projects
 (a)Self-Sustaining resource advisory committee projectsTitle II of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121 et seq.) is amended by adding at the end the following new section:
					
						209.Program for self-sustaining resource advisory committee projects
 (a)RAC programThe Chief of the Forest Service shall conduct a program (to be known as the self-sustaining resource advisory committee program or RAC program) under which 10 resource advisory committees will propose projects authorized by subsection (c) to be carried out using project funds reserved by a participating county under section 102(d).
 (b)Selection of participating resource advisory committeesThe selection of resource advisory committees to participate in the RAC program is in the sole discretion of the Chief of the Forest Service, except that, consistent with section 205(d)(6), a selected resource advisory committee must have a minimum of 6 members.
 (c)Authorized projectsNotwithstanding the project purposes specified in sections 202(b), 203(c), and 204(a)(5), projects under the RAC program are intended to—
 (1)accomplish forest management objectives or support community development; and (2)generate receipts.
 (d)Deposit of revenuesAny revenue generated by a project conducted under the RAC program, including any interest accrued from the revenues, shall be deposited in the special account in the Treasury established under section 102(d)(2)(A) and shall be available for additional projects under the RAC program.
							(e)Termination of authority
 (1)In generalThe authority to initiate a project under the RAC program shall terminate on September 30, 2020. (2)Deposits in treasuryAny funds available for projects under the RAC program and not obligated by September 30, 2021, shall be deposited in the Treasury of the United States..
 (b)Exception to general rule regarding treatment of receiptsSection 403(b) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7153(b)) is amended by striking All revenues and inserting Except as provided in section 209, all revenues.
 304.Additional authorized use of reserved funds for title III county projectsSection 302(a) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7142(a)) is amended—
 (1)in paragraph (2)— (A)by inserting and law enforcement patrols after including firefighting; and
 (B)by striking and at the end of paragraph (2); (2)by redesignating paragraph (3) as paragraph (4); and
 (3)by inserting after paragraph (2) the following new paragraph (3):  (3)to cover training costs and equipment purchases directly related to the emergency services described in paragraph (2); and.
				IVAdditional Funding Sources for Forest Management Activities
 401.DefinitionsIn this title: (1)Collaborative processThe term collaborative process refers to a process relating to the management of National Forest System lands by which a project or activity is developed and implemented by the Secretary through collaboration with interested persons, as described in section 603(b)(1)(C) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591b(b)(1)(C)).
 (2)Community wildfire protection planThe term community wildfire protection plan has the meaning given that term in section 101(3) of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6511(3)).
 (3)Eligible entityThe term eligible entity means— (A)a State or political subdivision of a State containing National Forest System lands;
 (B)a publicly chartered utility serving one or more States or a political subdivision thereof; (C)a rural electric company; and
 (D)any other entity determined by the Secretary to be appropriate for participation in the Fund. (4)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary on National Forest System lands in concert with the forest plan covering the lands.
 (5)Forest planThe term forest plan means a land and resource management plan prepared by the Secretary for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).
 (6)FundThe term Fund means the State-Supported Forest Management Fund established by section 403. (7)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)), except that the term—
 (A)includes only National Forest System lands derived from the public domain; and (B)does not include the National Grasslands and land utilization projects designated as National Grasslands administered pursuant to the Act of July 22, 1937 (7 U.S.C. 1010–1012).
 (8)Resource advisory committeeThe term resource advisory committee has the meaning given that term in section 201(3) of the Secure Rural Schools and Community Self-Determination Act of 2000 (16 U.S.C. 7121(3)).
 (9)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the Forest Service. 402.Availability of stewardship project revenues and Collaborative Forest Landscape Restoration Fund to cover forest management activity planning costs (a)Availability of stewardship project revenuesSection 604(e)(2)(B) of the Healthy Forest Restoration Act of 2003 (16 U.S.C. 6591c(e)(2)(B)) is amended by striking appropriation at the project site from which the monies are collected or at another project site. and inserting the following:
					
 appropriation—(i)at the project site from which the monies are collected or at another project site; and (ii)to cover not more than 25 percent of the cost of planning additional stewardship contracting projects..
 (b)Availability of Collaborative Forest Landscape Restoration FundSection 4003(f)(1) of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 7303(f)(1)) is amended by striking carrying out and and inserting planning, carrying out, and.
				403.State-supported planning of forest management activities
 (a)State-Supported forest management fundThere is established in the Treasury of the United States a fund, to be known as the State-Supported Forest Management Fund, to cover the cost of planning, carrying out, and monitoring certain forest management activities on National Forest System lands.
 (b)ContentsThe State-Supported Forest Management Fund shall consist of such amounts as may be— (1)contributed by an eligible entity for deposit in the Fund;
 (2)appropriated to the Fund; or (3)generated by forest management activities carried out using amounts in the Fund.
 (c)Geographical and use limitationsIn making a contribution under subsection (b)(1), an eligible entity may— (1)specify the National Forest System lands for which the contribution may be expended; or
 (2)subject to subsection (d), limit the types of forest management activities for which the contribution may be expended.
 (d)Authorized forest management activitiesA forest management activity may be planned, carried out, or monitored using amounts in the Fund only if the activity—
 (1)is developed through a collaborative process; (2)is proposed by a resource advisory committee; or
 (3)is covered by a community wildfire protection plan. (e)Implementation methodsA forest management activity carried out using amounts in the Fund may be carried out using a contract or agreement under section 604 of the Healthy Forests Restoration Act of 2003 (16 U.S.C. 6591c), the good neighbor authority provided by section 8206 of the Agricultural Act of 2014 (16 U.S.C. 2113a), a contract under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a), or other authority available to the Secretary, but revenues generated by the forest management activity shall be used reimburse the Fund for planning costs covered using amounts in the Fund.
				(f)Relation to other laws
 (1)Revenue sharingSubject to subsection (e), revenues generated by a forest management activity carried out using amounts from the Fund shall be considered monies received from the National Forest System.
 (2)Knutson-vanderberg ActThe Act of June 9, 1930 (commonly known as the Knutson-Vanderberg Act; 16 U.S.C. 576 et seq.), shall apply to any forest management activity carried out using amounts in the Fund.
					(g)Termination of fund
 (1)TerminationThe Fund shall terminate on September 30, 2025. (2)Effect of terminationUpon the termination of the Fund pursuant to paragraph (1) or pursuant to any other provision of law, unobligated contributions remaining in the Fund shall be returned to the eligible entity that made the contribution.
					
